133 F.3d 921
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Bennie DAVIS, Appellant,v.Frank WOODS;  Dennis Benson, Warden, Appellees.
No. 97-2435.
United States Court of Appeals, Eighth Circuit.
Submitted:  Jan. 7, 1998.Decided:  Jan. 13, 1998.

Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Bennie Davis appeals from the district court's1 adverse grant of summary judgment.  After reviewing the record and the parties' briefs, we conclude that the judgment of the district court was correct, and that an extended opinion would have no precedential value.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Paul A. Magnuson, Chief Judge, United States District Court for the District of Minnesota, adopting the report and recommendation of the Honorable Jonathan G. Lebedoff, United States Magistrate Judge for the District of Minnesota